Citation Nr: 1745075	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-49 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A diagnosis of colon cancer is not demonstrated. 


CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in March 2012, before the initial unfavorable adjudication in September 2013. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  The Board notes that the Veteran has not been provided with a VA medical examination regarding his claim for service connection for colon cancer.  However, the Board finds that an examination is not necessary.  The record does not demonstrate a diagnosis of colon cancer as required for a claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 22 (1992).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claim and that under such circumstances, there is no duty to provide a VA examination or to obtain a medical opinion. 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


II. Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has asserted that his claimed colon cancer is a result of his exposure to radiation while in service.  Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2), (4) (2016).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

The Veteran asserts he has colon cancer and claims he was exposed to radiation from atmospheric nuclear testing while he was stationed in Germany.  See Report of General Information, July 17, 2013.

The Veteran's service treatment records are silent for any issue relating to the gastrointestinal tract, to include any issues with the colon.

The Veteran has been evaluated and treated for a variety of issues in VA and private facilities.  In January 2002, on the basis of routine, periodic testing as part of a general physical examination, the Veteran exhibited a positive fecal occult blood test, and VA prescribed a colonoscopy, which was performed in October 2002.  The examiner performing the procedure found a polyp in the colon, which he described as a tubular adenoma with multifocal severe dysplasia, and removed it.  This examiner noted specifically there was no evidence of infiltrative carcinoma, and there was no rectal bleeding.  Subsequent reviews, to include another colonoscopy in 2005, have shown no presence of any colon cancer.

Over the course of his claim, the Veteran asserted by inference that the evidence of colon polyps was a sign that he had colon cancer.  Additionally, in self-reported medical history, the Veteran has stated he has had resection of the colon as part of his treatment for colon cancer in 2004.  The Board notes the Veteran has been seen numerous times, to include VA and private medical records through April 2016, and no sign or evidence of such a surgery has ever been noted by any VA or private medical professional.  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  

A lay person is competent to report observable symptomatology of an injury or illness. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In order to be competent, the individual must have personal knowledge, derived from his/her own senses, of what is being attested; "[c]ompetent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge." Layno v. Brown, 6 Vet. App. 465, 471 (1994). The Court in Layno also noted that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  However, the Court has held that a claimant is not competent to report cancers.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (noting that a Veteran is not competent to diagnose carcinoma or relate it to service).

Here, the Board finds that the Veteran is competent to report symptoms, but that he is not competent to state he specifically has colon cancer.  See Layno, 6 Vet. App. 465, 469.  There is nothing in the record demonstrating that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his claimed colon cancer disability.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran may be competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's assertions regarding a current diagnosis and etiology regarding the claimed colon cancer not probative and are outweighed by the competent and probative medical evidence otherwise.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the court stated that the record must contain competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Here, the Veteran has made lay statements in his original claim in November 2011 and subsequently that he has colon cancer.  The Veteran's service treatment records are silent for any diagnosed colon condition.  

In this case, the Veteran had a colonoscopy in October 2002 that detected and removed noncancerous polyps.  No other VA or private medical records indicate the presence of colon cancer, past or present.

There are no diagnoses by any medical professionals of colon cancer. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  It follows, without present disability, there is no basis to establish the claim for direct service connection.

In addition, even though colon cancer is one of the diseases listed in 38 C.F.R. § 3.309(d) considered specific to radiation-exposed veterans, the Board finds that because the Veteran has no diagnosis of colon cancer and therefore no current disability, that he then has no radiogenic disease per regulation that could possibly result in presumptive service connection under the provisions of this regulation.

The Board finds that the preponderance of evidence is against the claim, and it must be denied.


ORDER

Entitlement to service connection for colon cancer is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


